UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
JONA THAN BALDWIN, individually and on
behalf of all others similarly situated,

                                 Plaintiff,                             19-cv-11174 (PKC)

                -against-                                                    OPINION
                                                                            AND ORDER

NET I UEPS TECHNOLOGIES, INC.,
HERMAN G. KOTZE and ALEX M.R. SMITH,

                                 Defendants.
-----------------------------------------------------------x
CASTEL, U.S.D.J.

                Plaintiff Jonathan Baldwin filed this putative securities class action against

defendants Net I UEPS Technologies, Inc. ("UEPS"), Herman G. Kotze, and Alex M.R. Smith

on December 5, 2019. (Doc I.) Baldwin alleges that defendants made materially false and

misleading statements or omissions in violation of Sections I0(b) and 20(a) and Rule !Ob-5 of

the Securities and Exchange Act of 1934 that resulted in economic loss to him and others

similarly situated. Baldwin now moves, unopposed, to be appointed lead plaintiff and for the

approval of selected counsel. (Doc 6.) For the reasons set fmih below, Baldwin's motion will be

granted.

BACKGROUND

                The following facts are taken from the complaint and from Baldwin's motion for

appointment as lead plaintiff. The Court accepts these facts as true for the purpose of this

motion.

                 UEPS is a Florida corporation with its principal place of business in

Johannesburg, South Africa. (Doc I 16.) At all times relevant to this action, Kotze was UEPS's
Chief Executive Officer and Smith was UEPS's Chief Financial Officer. (Id.            ,r,r 7-8.)   UEPS

provides transaction processing services, financial inclusion products and services, and payment

and cryptographic technology. (Doc 1 ,r 15.) Its principal platform is the Universal Electronic

Payment System, a smart-card payment technology. (Id.) UEPS also offers prepaid airtime on

behalf of all network operators in South Africa, and owns 55% of DNI-4PL Contracts

Proprietary Limited, the largest distributor of starter packs for the third-largest network, Cell C

(Pty) Limited ("Cell C"). (Id.)

               On September 12, 2018, the beginning of the class period, UEPS filed a Form 1O-

K for fiscal year ended June 30, 2018. (Id.     ,r 16.)   Kotze and Smith signed the Form 10-K,

attesting to its accuracy. (Id.) Baldwin alleges that the 2018 Form 10-K contained materially

false and/or misleading statements, or that defendants failed to disclose the following: ( 1) UEPS

lacked effective internal control over financial reporting; (2) UEPS had misclassified its

investment in Cell C; (3) UEPS's financial statements for fiscal year 2018 overstated its income;

and (4) as a result, UEPS's financial statements were false and misleading. (!Q, ,r 17.)

               On November 8, 2018, the close of the class period, UEPS filed a Form 8-K for

non-reliance on its previously-issued financial statements. (Id.     ,r 18.)   After this news, UEPS 's

common stock declined from a closing price of $7/share on November 8, 2018 to $4.84/share on

November 9, 2018. (Id.     ,r 19.)   Baldwin contends that this stock price decline was caused by

UEPS's misconduct and lack of operational and financial controls about which defendants made

materially false and misleading statements. Baldwin states that the defendants' fraudulent

scheme to inflate UEPS's price and its subsequent disclosure to the public directly resulted in

economic loss. (Id.   ,r,r 22-23.)   On December 6, 2018, UEPS issued an amendment to its 2018




                                                   -2-
Form 10-K on a Form 10-K/A disclosing a material weakness in its internal control over

financial reporting. (Id.   ,r 20.)
               Baldwin filed this putative class action complaint on December 5, 2019. The

class would include "all individuals and entities who purchased or otherwise acquired UEPS

securities on the public market" from September 12, 2018 to November 8, 2018 (the "Class

Period") and suffered damages. (Doc 1 ,r 30.) Also on December 5, 2019, Levi & Korsinsky,

LLP, acting on Baldwin's behalf, published a notice of the suit on "Accesswire," a widely-

circulated, business-oriented wire service. (Pl.'s Mem. Law (Doc 7) at 3, 5; Hopkins Deel. (Doc

8) Ex. C.) Baldwin filed the instant motion for appointment as lead plaintiff and for approval of

selected counsel on February 3, 2020. (Doc 6.) Baldwin's motion is unopposed.


LEGAL STANDARD

                The Private Securities Litigation Reform Act of 1995 (the "PSLRA") establishes

a procedure for the appointment of a lead plaintiff. 15 U.S.C. § 78u-4(a)(3). The PSLRA

provides that the district court "shall" appoint a lead plaintiff that it "determines to be most

capable of adequately representing the interests of class members .... " 15 U.S.C. § 78u-

4(a)(3)(B)(i). The PSLRA creates a rebuttable presumption "that the most adequate plaintiff in

any private action arising under this chapter is the person or group of persons that," inter alia, (1)

filed the complaint or made a motion to be appointed lead plaintiff of the purpmied class; (2) has

the largest financial interest in the relief; and (3) satisfies the requirements of Rule 23, Fed. R.

Civ. P. 15 U.S.C. § 78u-4(a)(3)(B)(iii); see Hevesi v. Citigroup Inc., 366 F.3d 70, 81 (2d Cir.

2004) ("Two objective factors inform the district comi's appointment decision: the plaintiffs'

respective financial stakes in the relief sought by the class, and their ability to satisfy the

requirements of Rule 23. ")


                                                  -3-
               Rule 23, Fed. R. Civ. P. provides: "One or more members of a class may sue or be

sued as representative parties on behalf of all members only if: (1) the class is so numerous that

joinder of all members is impracticable; (2) there are questions of law or fact common to the

class; (3) the claims or defenses of the representative parties are typical of the claims or defenses

of the class; and (4) the representative parties will fairly and adequately protect the interests of

the class." Rule 23(a), Fed. R. Civ. P. "[T]ypicality and adequacy of representation are the only

provisions [of Rule 23] relevant to a determination oflead plaintiff under the PSLRA."

Varghese v. China Shenghuo Pharm. Holdings, Inc., 589 F. Supp. 2d 388, 397 (S.D.N.Y. 2008)

(internal quotation marks and citation omitted). At this stage of the litigation, the plaintiff need

only make a preliminary showing that he satisfies these two requirements. In re LightlnTheBox

Holding Co., Ltd. Sec. Litig., No. 13 Civ. 6016 (PKC), 2013 WL 6145114, at *4 (S.D.N.Y. Nov.

21, 2013).


DISCUSSION

    1. Appointment of Lead Plaintiff

               Baldwin filed this action and timely moved to be appointed lead plaintiff. The

PSLRA requires a named plaintiff to publish notice of the action, the claims asserted, and the

definition of the purported class period in a "widely circulated national business-oriented

publication or wire service" within 20 days of filing the complaint. 15 U.S.C. § 78u-

4(a)(3)(A)(i). Within 60 days of filing the notice, "any member of the purported class may move

the court to serve as lead plaintiff .... " Id. Levi & Korsinsky, LLP filed notice of this action on

Accesswire, a national, business-oriented wire service, on December 5, 2019, the day the

complaint was filed. (Hopkins Deel. (Doc 8) Ex. C.) Baldwin timely filed the instant motion on

February 3, 2019.


                                                 -4-
               Courts consider four factors when determining which plaintiff has the largest

financial interest: "(I) the total number of shares purchased during the class period; (2) the net

shares purchased during the class period (in other words, the difference between the number of

shares purchased and the number of shares sold during the class period); (3) the net funds

expended during the class period (in other words, the difference between the amount spent to

purchase shares and the amount received for the sale of shares during the class period); and (4)

the approximate losses suffered." Kaplan v. Gelfond, 240 F.R.D. 88, 93 (S.D.N.Y. 2007); Peters

v. Jinkosolar Holding Co., Ltd., No. 11 Civ. 7133 (JPO), 2012 WL 946875, at *5 (S.D.N.Y. Mar.

19, 2012) (listing the same factors and citing Kaplan). Baldwin alleges that he purchased ten

gross shares of UEPS during the class period, retained three net shares of UEPS during the class

period, spent net funds of $20.24, and suffered a loss of $23.89. (Doc 8, Ex. B.) Although

Baldwin alleges a relatively modest loss, as the only purported class member to seek

appointment as lead plaintiff, Baldwin has asse1ied the largest financial interest. See, ~ '

Balestra v. ATBCOIN LLC, 380 F. Supp. 3d 340,361 (S.D.N.Y. 2019) (plaintiff who was only

one to file complaint or move to be appointed lead plaintiff had largest financial interest); Aude

v. Kobe Steel, Ltd., No. l 7-CV-10085 (VSB), 2018 WL 1634872, at *3 (S.D.N.Y. Apr. 4, 2018)

(applying factors where plaintiff was the only member of the putative class to file a complaint or

move for appointment as lead plaintiff).

               Baldwin also meets the typicality and adequacy requirements of Rule 23, Fed. R.

Civ. P. "Typicality is satisfied where the claims arise from the same conduct from which the

other class members' claims and injuries arise." In re eSpeed, Inc. Sec. Litig .. 232 F.R.D. 95,

102 (S.D.N.Y. 2005) (citation omitted). Baldwin's claims are typical of the putative class:

Baldwin purchased UEPS shares during the Class Period at prices that he alleges were miificially



                                                 . 5.
inflated by defendants' materially false and misleading statements, and suffered damage as a

result of these alleged violations of the federal securities laws. "The adequacy requirement is

satisfied where (1) class counsel is qualified, experienced, and generally able to conduct the

litigation; (2) the class members' interests are not antagonistic to one another; and (3) the class

has a sufficient interest in the outcome of the case to ensure vigorous advocacy." In re eSpeed

Inc., 232 F.R.D. at 102 (citation omitted). Baldwin has selected experienced cmmsel to conduct

the litigation; his financial loss and his moving to be appointed lead plaintiff demonstrate

sufficient interest in the outcome of the case. The Court does not find any basis to conclude that

Baldwin's interests would be antagonistic to other class members'.

    2. Approval of Counsel

               "Under the PSLRA, the lead plaintiff 'shall, subject to the approval of the court,

select and retain counsel to represent the class."' Nakamura v. BRF S.A., No. 18-cv-2213

(PKC), 2018 WL 3217412, at *5 (S.D.N.Y. July 2, 2018) (quoting 15 U.S.C. § 78u-

4(a)(3)(B)(v)). "There is a strong presumption in favor of approving a properly-selected lead

plaintiffs decisions as to counsel selection." Sallustro v. CaimaVest Corp., 93 F. Supp. 3d 265,

278 (S.D.N.Y. 2015) (internal quotation marks and citation omitted). When determining

whether to approve a plaintiffs selected counsel, the Comi looks principally to counsel's

experience. Nakamura, 2018 WL 3217412, at *5.

               Levi & Korsinsky, LLP has extensive experience litigating securities and

shareholder class actions as lead counsel. (Doc 8, Ex. D.) The firm has the necessary experience

to act as lead counsel here, and Baldwin's selection of Levi & Korsinsky, LLP as lead counsel is

approved.




                                                 -6-
CONCLUSION
              For the reasons explained, plaintiffs motion to be appointed lead plaintiff and for

approval of Levi & Korsinsky, LLP as counsel is GRANTED. The Clerk is directed to terminate

the motion (Doc 6).

              SO ORDERED.


                                                                      P. Kevin Castel
                                                                United States District Judge

Dated: New York, New York
       March 25, 2020




                                              -7-
